Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 20, “each motor tooth” is not positively recited and lacks antecedent basis. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5,8-14,16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Raasina et al (USPGP 2018/0262146).
Regarding Claim 1 Raasina discloses an electric linear motor 125 comprising:
a stator beam 130 comprising at least two stators rails 301-304; and a number of movers 160 configured to move with respect to the stator beam wherein each mover comprises at least two motor units 311-314 configured to be arranged next to the stator beam 130 such that each one of the motor units 311-314 faces one of the stator rails 301-304 and has an airgap 410A between the motor unit 311-314 and the respective stator rail 301-304 at least during movement, 
wherein each one of the at least two motor units (e.g. 311) comprises at least two independently controllable motor subunits 71-73 arranged consecutively with respect to a longitudinal direction (Fig. 7A; para. 0061) of the motor unit, and
wherein each of said motor subunits 71-73 comprises windings 52A, 52B for generating a magnetic field to form a magnetic coupling between the motor subunit and the respective stator rail.
Regarding Claims 2,16,17 Raasina discloses a cross-sectional shape of the stator beam 130 is a polygon or quadrangle (square, Fig. 2).
Regarding Claim 3, Raasina discloses the electric linear motor is a three-phase electric linear motor (para. 0013).
Regarding Claim 4, Raasina discloses the motor units 311-314 of each mover 160 are arranged in a fixed manner with respect to each other (Figs. 2 and 3).
Regarding Claim 5, Raasina discloses each one of the motor units 311-314 comprises a plurality of motor teeth 51A, 51B and each one of the stator rails 301-304 comprises a plurality of stator teeth 520.
Regarding Claim 8, Raasina discloses each motor unit 311-314 comprises permanent magnets (para. 0088).
Regarding Claims 9,14 Raasina discloses at least two motor units 311 of each mover 160 (and corresponding subunits 71-73; Figs. 7A,7B) are, respectively, configured to be arranged in opposite sides of the stator beam 130 to face respective stator rails 301-304 in the opposite sides of the stator beam 130 (see Figs. 4-6). 
Regarding Claim 10, Raasina discloses at least one electric linear motor 125 according to claim 1, and at least one elevator car 110 arranged to be moved in an elevator shaft 102 by the at least one electric linear motor 125, wherein a number of movers 160 is arranged to the elevator car 110 for moving the elevator car 110 in the elevator shaft 102, and wherein the at least one elevator car 110 ] comprises a number of electrical drives 105 configured to control currents in the windings of motor subunits 71-73 of said movers 160.
Regarding Claim 11, Raasina discloses the elevator 125 is configured to control tilting (para. 0075) of the movers 160 with respect to the stator beam 130 by controlling currents in windings 52A, 52B of at least two motor units 311-314 of each of the movers 160 by at least portion of the number of electrical drives 105.
Regarding Claims 12 and 13, Raasina discloses the number of electrical drives 105 includes an electrical drive configured to control currents in windings of at least two motor subunits of the mover similarly or a designated electrical drive for each motor subunit (paras. 0061, 0062).
Regarding Claim 18, Raasina discloses the electric linear motor 311 is a three-phase electric linear motor, comprising a three-phase winding in each motor subunit 71-73 (para. 0078).
Regarding Claim 19, Raasina discloses each motor unit 311 comprises at least one permanent magnet 51A, 51B in each motor subunit (para. 0071).
Regarding Claim 20, Raasina discloses each motor tooth 51A, 51B comprises at least one or two permanent magnets (para. 0071).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raasina.
Regarding Claim 15, Raasina (applied here in a similar manner as to claim 10 above), but does not explicitly teach a multicar elevator comprising at least one additional elevator car and a second number of electrical drives. It has been held that the duplication of working parts does not constitute nonobviousness. It would have been obvious to one of ordinary skill in the art to adapt the teachings of Raasina in such a manner, as multicar elevators are well-known in the art to be desirable elevator arrangements. 



Allowable Subject Matter
Claims 6,7  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837